DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Owen et al (US 10,082,856).
For claim 1, Owen teaches a method of inspecting a plurality of power units (one or more power sources 210 and 240-1 to 240-N, Figure 2) connected to a signal bus (310, Figure 3), each of the power units comprising a power module (e.g., a DC/DC power supply module, col. 4, lines 65-67) and a controller (“components associated with managing, controlling, monitoring, modifying, and/or adjusting the amount of power”, col. 4, lines 61-65), the method comprising following steps: 
a) disconnecting one of the power units from the signal bus (disable current sharing bus, col. 7, lines 42-57), wherein the power unit being disconnected has an output current (as understood by examination of Figure 1A); 
b) providing a control command by the controller for raising the output current (by iteratively increasing output voltage, output current is increased, col. 3, lines 39-45); 
c) measuring the output current after the control command is provided (col. 3, lines 39-45); and 
d) determining an inspection result of the power unit (if individual PSMs 240 are capable of supporting the max system load) by comparing the measured output current with a target current value (current corresponding to power level required to deliver maximum system load) corresponding to the control command (col. 3, lines 39-64).
For claim 2, Owen further teaches:
e) selecting one of the power units without the inspection result to execute the step a) to step d) (the first 240 selected to perform the health check shown in Figure 1A).
For claim 3, Owen further teaches:
following steps to be executed before the step b): 
f1) executing a state detection on the power unit (safety check, col. 8, lines 14-26); and 
f2) skipping the execution of the step a) to the step d) and outputting a notification (col. 4, lines 4-17) when any error is detected during the state detection (health check is only performed when conditions associated with power system 220 are favorable, col. 8, lines 27-37).
For claim 4, Owen further teaches:
wherein the step d) comprises following steps: 
dl) determining that the inspection result of the power unit is normal when the measured output current reaches the target current value (measured power output from 240 can meet maximum system load, col. 3, lines 39-64); and 
d2) determining that the inspection result of the power unit is abnormal when the measured output current fails to reach the target current value (measured power output from 240 cannot meet maximum system load, col. 3, lines 39-64).
For claim 5, Owen further teaches:
wherein the step d) comprises following steps: 
d3) determining that the inspection result of the power unit is normal when determining that a qualification condition is met based on the measured output current  (current corresponding to measured power output from 240 can meet maximum system load, col. 3, lines 39-64); and 
d4) determining that the inspection result of the power unit is abnormal when determining that the qualification condition is not met based on the measured output current (current corresponding to measured power output from 240 cannot meet maximum system load, col. 3, lines 39-64).
For claim 6, Owen further teaches:
the measured output current reaching the target current value for a target continuous time (as understood by 420 of Figure 4).
For claim 7, Owen further teaches:
the power units comprise different types of power units (e.g., from a battery, generator or a feed from a power company, col. 4, lines 38-47) and respectively correspond to the different response time, the different target continuous time, or the different target number (different hardware configurations would inherently have different response times or target continuous times).
For claim 8
wherein the qualification condition further comprises the measured output current being less than a rated current of the power unit (capable of, as long as the rated current of the power unit is greater than the power corresponding to the maximum system load, as understood by examination of the Figures); wherein the rated current is greater than the target current value (capable of, as long as the rated current of the power unit is greater than the power corresponding to the maximum system load, as understood by examination of the Figures).
For claim 10, Owen further teaches:
wherein the step d4) comprises following steps: 
d41) determining that the inspection result of the power unit is abnormal when determining that the qualification condition is not met and a finishing condition is met (raising voltage does not produce a rise in current after a predetermined amount of time, as understood by examination of Figure 1A) ; and 
d42) executing the step c) again when determining that the qualification condition is not met and the finishing condition is not met (as understood by examination of Figure 1A).
For claim 11, Owen further teaches:
the finishing condition comprises a restriction time elapsing (as explained in the rejection of claim 10 above); 
wherein the restriction time is greater than a response time and a target continuous time (as understood by examination of Figure 1A), and the restriction number is greater than a target number 
For claim 14, Owen further teaches:
the power unit is a power supply (210), and the power module comprises a power stage (e.g., a DC/DC power supply module, col. 4, lines 65-67); 
the step d) comprises comparing the measured output current with the target current value corresponding to the power supply (as understood by examination of Figures 1A and 4).
For claim 15, Owen further teaches:
the power module is a battery module and comprises a battery and a DC/DC converter (col. 4, lines 38-47); 
the step d) comprises comparing the measured output current with the target current value corresponding to the battery or the DC/DC converter (as understood by examination of Figure 1A and 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owen.
For claim 9
However, setting the response time to 0.5 seconds and the target current value to 80% of a rated current of the power unit would have been obvious to any person having ordinary skill in the art who knows that the such relationships can be easily set by the selection of specific values within a window of acceptable values.  Thus, creating the claimed relationships would only involve routine "design optimization", which has been held to be within the ordinary capabilities of a person having ordinary skill in the art.  Applicant should note In re Aller, 105 USPQ 233 (1955) where it was held that optimizing particular values is obvious to a person of ordinary skill in the art (who would easily be able to set different values within the range of possible values in order to arrive at the best value by simple experimentation).  Note also that the Aller holding is consistent with the recent Supreme Court decision in KSR International v. Teleflex, Inc., 82 USPQ2d 1385 (2007) which also discussed the obviousness of "design optimization" where a reference is silent on such optimized values.
Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849